593 So. 2d 619 (1992)
Ellen PEARSON, f/k/a Ellen Caudle, Appellant,
v.
Gary Jack CAUDLE, Appellee.
No. 91-2315.
District Court of Appeal of Florida, Fourth District.
February 19, 1992.
Christopher J. Rush, Lantana, for appellant.
Elizabeth A. Wilkins, Boca Raton, for appellee.
PER CURIAM.
We affirm the trial court's order which provided that temporary residential custody of the children be with the father in Florida pending the court's resolution of the wife's petition to permit her to move to North Carolina with the children. In affirming, we stress that the temporary decision should in no way affect the court's final resolution of the relocation and custody issues. We believe the trial court has considerable discretion to decide what temporary arrangements should prevail under these circumstances. We also note that the court agreed to decide the case on an expedited basis so that any disruption in the lives of the children would be minimized.
ANSTEAD, GUNTHER, and STONE, JJ., concur.